DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “The midsole component of claim 2, wherein the thermoplastic copolyester elastomer comprise comprises: (a) a plurality of first segments, each first segment derived from a dihydroxy-terminated polydiol; (b) a plurality of second segments, each second segment derived from a diol; and (c) a plurality of third segments, each third segment derived from an aromatic dicarboxylic acid.” There is insufficient antecedent basis for “each first segment,” “each second segment,” and “each third segment.” These phrases in the claims should be changed to “each first segment of the plurality,” “each second segment of the plurality,” and “each third segment of the plurality.” 
Claim 5 recites: 
“The midsole component of claim 2, wherein the thermoplastic copolyester elastomer comprises: 
(a)a plurality of first copolyester units, each first copolyester unit of the plurality 
comprising the first segment derived from a dihydroxy-terminated polydiol and the third segment derived from an aromatic dicarboxylic acid, wherein the first copolyester unit has a structure represented by a formula 1:


    PNG
    media_image1.png
    94
    331
    media_image1.png
    Greyscale


wherein R1 is a group remaining after removal of terminal hydroxyl groups from the dihydroxy-terminated polydiol of the first segment, wherein the dihydroxy-terminated polydiol of the first segment is a poly(alkylene oxide) diol having a number-average molecular weight of about 400 to about 6000; and wherein R2 is a group remaining after removal of carboxyl groups from the aromatic dicarboxylic acid of the third segment; and 

(b) a plurality of second copolyester units, each second copolyester unit of the 
plurality comprising the second segment derived from a diol and the third segment derived from an aromatic dicarboxylic acid, wherein the second copolyester unit of the plurality has a structure represented by a formula 2:


    PNG
    media_image2.png
    101
    353
    media_image2.png
    Greyscale


wherein R3 is a group remaining after removal of hydroxyl groups from the diol of 
the second segment, wherein the diol of the second segment is a diol having a 
molecular weight of less than about 250; and wherein R2 is the group remaining after removal of carboxyl groups from the aromatic dicarboxylic acid of the third segment.”

There is insufficient antecedent basis for “the first segment” and “the third segment” in lines 3-4, and there is insufficient antecedent basis for “the first copolyester unit” in line 4. There is also insufficient antecedent basis for “the second segment” in line 13 and there is insufficient antecedent basis for “the second copolyester unit” in line 14. It is also unclear how each plurality can comprise the same “third segment.” 
Suggested claim language for claim 5:
“The midsole component of claim 2, wherein the thermoplastic copolyester 
elastomer comprises: 
(a) a plurality of first copolyester units, each first copolyester unit of the plurality 
comprising a segment derived from a dihydroxy-terminated polydiol and an additional segment derived from an aromatic dicarboxylic acid, wherein each first copolyester unit of the plurality has a structure represented by a formula 1:


    PNG
    media_image1.png
    94
    331
    media_image1.png
    Greyscale


wherein R1 is a group remaining after removal of terminal hydroxyl groups from the segment derived from dihydroxy-terminated polydiol, wherein the dihydroxy-terminated polydiol is a poly(alkylene oxide) diol having a number-average molecular weight of about 400 to about 6000; and wherein R2 is a group remaining after removal of carboxyl groups from the additional segment derived from the aromatic dicarboxylic acid; and 

(b) a plurality of second copolyester units, each second copolyester unit of the plurality comprising a segment derived from a diol and a further segment derived from an aromatic dicarboxylic acid, wherein each second copolyester unit of the plurality has a structure represented by a formula 2:


    PNG
    media_image2.png
    101
    353
    media_image2.png
    Greyscale


wherein R3 is a group remaining after removal of hydroxyl groups from the segment  derived from the diol, wherein the diol is a diol having a molecular weight of less than about 250; and wherein R2 is the group remaining after removal of carboxyl groups from the further segment derived from the aromatic dicarboxylic acid.”

Claim 9 recites “…decreasing the first pressure” in line 4 of the claim. There is insufficient antecedent basis for “the first pressure.” The claim does not previously refer to “a first pressure,” nor does claim 1 on which claim 9 depends. 
Claim 10 recites “the mixture” in lines 2 and 3 of the claim. There is insufficient antecedent basis for “the mixture.” The claim could be clarified by changing “the mixture” to “the single phase solution” or “the SPS”. 
Claim 11 recites “the mixture” in lines 1 and 3. There is insufficient antecedent basis for “the mixture.” The claim could be clarified by changing “the mixture” to “the single phase solution” or “the SPS”. 
Claim 12 recites “wherein the foaming comprises applying a gas counter pressure to the mold cavity of from about 100 pounds per square inch to about 3,000 pounders per square inch, and wherein the gas counter pressure is applied to the mold cavity before the foaming.” The claim is indefinite because first the claim states that the foaming step comprises applying the gas counter pressure, and then the claim states that the gas counter pressure is applied before the foaming. These appear to mutually exclusive recitations. The claim could be clarified by stating, for example, “wherein before the foaming, a gas counter pressure of from about 100 pounds per square inch to about 3,000 pounders per square inch is applied to the mold cavity.” 
Claim 18 recites “using a cyclic tensile strength test as described herein…” It is unclear to what this is referring. There is no cyclic tensile strength test previously recited in the claims, and it is improper to recite “as described in the instant specification” in a claim. The claim could be clarified by stating “The method of claim 1, wherein the single solidified thermoplastic foam portion has an energy efficiency, determined using a cyclic tensile test, of greater than or equal to about 50%.” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baghdadi et al. (US 2015/0038605).
Baghdadi teaches foamed thermoplastic elastomers (¶67-68 and entire document) used in midsole applications (¶9). Examples of foamed thermoplastic include thermoplastic copolyesters. See ¶23. The foamed thermoplastic elastomers which are in the shape of midsoles have a density of from about 0.15 to about 0.2g/cm3 (¶67-68), which is a specific gravity (which is a density divided by the density of water, water of which has a density of 1 g/cm3) of 0.15 to 0.2, which falls entirely within the range of instant claim 1. 
In an embodiment of the method, supercritical fluid is combined with a polymer  in an amount of from 4wt% based on the polymer weight and the resultant foam has a density of 0.28 g/cm3, which is a specific gravity of 0.28. When forming microcellular materials, a single-phase solution of the polymeric material and the supercritical fluid is formed by injection molding the polymer mixture. Foaming will occur by transitioning the supercritical fluid to gas, because this is how microcellular structures are produced. This will produce a foamed polymeric material. The foamed thermoplastic elastomeric material is used to produce a midsole (¶9; ¶69-70). Baghdadi teaches that electrical heaters or temperature control devices control viscosity, skin formation, or dissolution of the supercritical fluid (¶58). Given this teaching, one of ordinary skill the art would be able to control the heaters or temperature control devices to produce a skin over the entire surface of the foamed article, including over the entire foamed interior of the midsole. Baghdadi et al. does not specify whether the cells are open or closed, and given that they must be either closed or open cells, one of ordinary skill in the art would at once envisage either closed or open cells, including an open-cell multicellular (microcellular is disclosed at ¶58 and 61) structure. 
As discussed throughout the disclosure of Baghdadi et al., the mixture of supercritical fluid and polymer is a single-phase solution in order to produce microcellular materials. See ¶61. Examples of supercritical fluid include nitrogen and carbon dioxide (¶60). The amount of supercritical fluid is preferably from about 1 to about 3wt% based on the polymer weight. See ¶61. In embodiments of Baghdadi, a pressure measuring device is associated with the mold cavity to monitor pressure in the mold. The pressure measuring device may access the mold cavity and control injection speed and injection force. After injection of SPS into the mold cavity and foaming, the polymeric is solidified and cooled.
Regarding the limitations in instant claim 1 which recite “produced by the method comprising…removing the midsole from the mold cavity,” these are product-by-process limitations, as are the limitations of instant claims 9-16. 
Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foamed thermoplastic elastomer articles of Baghdadi et al., including midsoles, are formed from a thermoplastic elastomeric copolyester (see ¶23) which is formed into a single-phase solution with from (preferably) about 1 to about 3wt% of supercritical fluid including nitrogen or carbon dioxide, the single phase solution of which is injection molded and foamed in a mold cavity, and then cooling and removing the article (midsole) from the mold cavity. Identical components (molten thermoplastic elastomer with from (preferably) about 1 to about 3wt% of supercritical fluid including nitrogen or carbon dioxide) are forming into the same form (single phase solution) using the same type of method (injection molding in a mold cavity) to produce an identical article, a midsole having a specific gravity (preferably) about 0.15 to 0.2 (see ¶67-68). Formation of a skin is controlled using temperature control units (¶58) meaning one of ordinary skill in the art would at once envisage and/or know how to form a closed skin over the entire surface of the midsole.  Evidence is therefore provided that the midsoles of Baghdadi et al. are the same as that of the instant claims, regardless of the method by which they are produced. There is no indication that the midsole is composed of pieces or multiple portions, and thus, the midsole is a “single solidified foam” article, which again, can have a controlled skin formation (meaning a skin can be formed on the entire exterior) using temperature control devices. 
Regarding instant claim 20, Baghdadi et al. teaches that the midsole can be bonded to an outsole, an upper, or any other component (which is a second component). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baghdadi et al. (US 2015/0038605) and further in view of Walter (US 4,988,740).
Baghdadi teaches the foamed thermoplastic elastomers as described in this action above, the rejection of which is incorporated herein by reference. Baghdadi does not expressly recite that the thermoplastic elastomers used to produce the midsoles meet the requirements of instant claims 4-6. 
However, Walter teaches a foamed thermoplastic elastomer (abstract) where the thermoplastic elastomers include copolyetheresters (col. 2, ln. 5-15) including those having the structure 
    PNG
    media_image3.png
    56
    99
    media_image3.png
    Greyscale
 (I) and 
    PNG
    media_image4.png
    47
    100
    media_image4.png
    Greyscale
 (II) where G is a divalent radical of a poly(alkylene oxide) glycol having a number average molecular weight of 400-6,000, R is a divalent radical derived from an aromatic carboxylic acid, and D is a divalent radical derived from a diol having a molecular weight less than 250 (col. 2, ln. 16-44). The divalent radical G corresponds to claimed component (a) of instant claim 4 and claimed component R1 of instant claim 5, the divalent radical D corresponds to claimed component (b) and claimed component R3 of instant claim 5, and the divalent radical R corresponds to claimed component (c) and claimed component R2 of instant claim 5.  Walter teaches the foams have a specific gravity of less than about 0.4, preferably not greater than 0.35 (col. 1, ln. 64-66). Walter teaches examples which have specific gravities of 0.19 to 0.32 (Tables 1-2). The foaming agents used in the foamed thermoplastic elastomers of Walter include inert gases such as nitrogen (col. 9, ln. 36-37). 
Walter teaches examples which have 53.3 wt% short chain ester units and examples with 51.9 wt% short chain ester units (col. 10, ln. 7-55) which correspond to the instantly claimed second copolyester unit. These amounts fall in the scope of the range recited in claim 6. The foamed thermoplastic elastomers of Walter et al. are used to produce innersoles for shoes, wherein the foams have low specific gravity and have energy ratios of greater than 0.55 (which appears to fall within the range of instant claim 18). See Table 2 and column 12, lines 67-68 of Walter). 
Both Baghdadi et al. and Walter et al. relate to the field of foamed thermoplastic elastomers which are used to produce innersoles for footwear (see column 1, lines 13-15 and column 12, line 68 of Walter and ¶9 and 69-70 of Baghdadi et al.). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the thermoplastic elastomers of Walter to produce the foams and midsoles of Baghdadi et al. in order to provide a foam with a uniform cell structure, a low specific gravity, and a high energy return (0.55 or greater). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baghdadi et al. (US 2015/0038605) and further in view of Younes (EP 1,225,199).
Baghdadi teaches the foamed thermoplastic elastomers as described in this action above, the rejection of which is incorporated herein by reference. Baghdadi does not expressly recite that the foamed articles including midsoles have an average cell size of from about 50 microns to about 5 mm, or that foamed articles including midsoles have a split tear value of about 1.0 kg per centimeter to 4.5 kg per centimeter. 
However, Younes teaches microcellular foams having an average diameter of less than 200 microns (page 8, line 28) and a split tear of, for example, 3.0 or 1.8 kg/cm (see Table 1, Examples 2 and 3) or 2.1 kg/cm (Table 2, Example 4). The foams are used to produce midsoles (abstract). The average cell diameter of Younes overlaps the range of instant claim 17. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Younes to produce a midsole component which is a foam having an average cell size which meets the instant claim limitations of instant claim 17 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Baghdadi et al. and Younes relate to the field of elastomeric foams used to as midsoles. It would have been obvious to one of ordinary skill in the art to produce foams having a split tear value and an average cell size as disclosed in Younes for the foams of Baghdadi et al. because even though Baghdadi teaches elastomeric foams for midsoles, Baghdadi et al. does not expressly recite the proper properties for the midsoles, such as split tear and average cell diameter. One of ordinary skill in the art would be motivated to look to Younes, which is from the same field of endeavor, in order to determine adequate properties, including split tear and average cell size, for the midsoles of Baghdadi et al. Additionally, producing foams of the split tear and average cell size of Younes provides resultant foams which have uniform cell structure and a suitable hardness for shoe sole applications, such as the midsoles of Baghdadi et al. See abstract of Younes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766